DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/04/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objection of claim 1 has been withdrawn; (2) the 35 U.S.C. §101/112(a) rejections of claims 1-10 have been withdrawn; (3) the 35 U.S.C. §101 rejection of claims 1-10 has been withdrawn; (4) the 35 U.S.C. §112(b) rejection of claims 1 and 4-7 has been withdrawn; (5) the 35 U.S.C. §102(a)(1) rejection of claims 3 and 11 over George has been withdrawn; (6) the 35 U.S.C. §102(a)(1) rejection of claim 11 over Masago has been withdrawn; (7) the 35 U.S.C. §102(a)(1) rejection of claims 3, 11, 20, and 21 over Dorr has been withdrawn; (8) the 35 U.S.C. §103 rejection of claims 20 and 21 over George and Schwab has been withdrawn; and (9) the 35 U.S.C. §103 rejection of claims 20 and 21 over Masago and Schwab has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-22
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			3, 11, 20, and 21
Amended claims: 				1, 2, 4-10, 12-19, and 22
New claims: 					23
Claims currently under consideration:	1, 2, 4-10, 12-19, 22, and 23
Currently rejected claims:			1, 2, 4-10, 12-19, 22, and 23
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 6-8, 10, 12-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorr (US 2008/0248158).
Regarding claim 1, Dorr teaches a method for flavor generation (corresponding to obtaining a beer with an acceptable flavor) ([0007], [0009]), the method comprising thermal treating an iso-oligosaccharides of formula (I) wherein R and B are connected via a 1➔6 glycosidic linkage; B is a ketohexose monosaccharide unit of formula (IB2) comprising carbon 6 bearing a hydroxyl group (-OH)  forming the 1➔6 glycosidic linkage between R and B; and R is a group X-A* wherein A is a monosaccharide unit comprising the carbon 1 bearing a hydroxyl group (–OH) forming the 1➔6 glycosidic linkage; wherein the sign * indicates a point of attachment for the group R to B; wherein X is connected to A via a covalent bond and is selected from the group consisting of hydrogen; wherein the iso-oligosaccharide of formula (I) comprises an iso-oligosaccharide (corresponding to isomaltulose) ([0009], [0027]); and wherein the thermal treating generates the odorant 2,3-butanedione ([0002], [0037]).
Regarding claim 2, 
Regarding claim 6, Dorr teaches the invention as disclosed above in claim 1, including the iso-oligosaccharide of formula (I) is a ketohexose monosaccharide of formula (IB2) (corresponding to isomaltulose) ([0009]).
Regarding claim 7, Dorr teaches the invention as disclosed above in claim 1, including the ketohexose monosaccharide of formula (IB2) is 6-O-α-D-glucopyranosyl-D-fructose (corresponding to isomaltulose) ([0009]).
Regarding claim 8, Dorr teaches the invention as disclosed above in claim 1, including the R for the iso-oligosaccharide of formula (I) is not functionalized (corresponding to isomaltulose) ([0009]).
Regarding claim 10, Dorr teaches the invention as disclosed above in claim 1, including the iso-oligosaccharide of formula (I) is 6-O-α-D-glucopyranosyl-D-fructose (corresponding to isomaltulose) ([0009]).
Regarding claim 12, Dorr teaches the invention as disclosed above in claim 1, including mixing the iso-oligosaccharide of formula (I) with an ingredient providing free amino groups ([0030], [0034]) prior to being reacted under the thermal treating (corresponding to amount of free amino nitrogen in the produced worts) (Table 4 in [0066]).
Regarding claim 13, Dorr teaches the invention as disclosed above in claim 1, including the iso-oligosaccharide of formula (I) is provided in a form of an ingredient constituted by the iso-oligosaccharide of formula (I) (corresponding to crystalline solid) ([0027]).
Regarding claim 14, Dorr teaches the invention as disclosed above in claim 1, including the iso-oligosaccharide of formula (I) is provided in a form of an 
Regarding claim 15, Dorr teaches the invention as disclosed above in claim 1, including the iso-oligosaccharide of formula (I) is provided in a form of an ingredient comprising the iso-oligosaccharide of formula (IB2) (corresponding to isomaltulose), wherein the iso-oligosaccharide is prepared by an enzymatic process ([0014]).
Regarding claim 16, Dorr teaches the invention as disclosed above in claim 15, including the method comprising: preparing an ingredient comprising the iso-oligosaccharide of formula (I) by the enzymatic process ([0014]); and directly thermal treating ([0046]) the iso-oligosaccharide.
Regarding claim 17, Dorr teaches the invention as disclosed above in claim 15, including the method comprising: preparing an ingredient comprising the iso-oligosaccharide of formula (I) by the enzymatic process ([0014]); directly mixing the ingredient comprising the iso-oligosaccharide with another ingredient providing free amino groups to form an intermediate mixture ([0030], [0034]); and thermal treating the intermediate mixture (corresponding to amount of free amino nitrogen in the produced worts) (Table 4 in [0066]).
Regarding claim 18, Dorr teaches the invention as disclosed above in claim 15, including the method comprising the steps: preparing an ingredient comprising the iso-oligosaccharide of formula (I) by the enzymatic process ([0014]); and thermal treating the ingredient comprising the iso-oligosaccharide of formula (I) ([0046]).  The passage of any amount of time between producing the iso-
Regarding claim 19, Dorr teaches the invention as disclosed above in claim 15, including the method comprising: preparing an ingredient comprising the iso-oligosaccharide of formula (I) by the enzymatic process ([0014]); directly mixing the ingredient comprising the iso-oligosaccharide with another ingredient providing free amino groups to form an intermediate mixture ([0030], [0034]); and thermal treating the intermediate mixture (corresponding to amount of free amino nitrogen in the produced worts) (Table 4 in [0066]).  The passage of any amount of time between producing the iso-oligosaccharide from the source and utilizing it in the invention qualifies as the claimed “stored for further use”.  Since Dorr teaches the production of the claimed iso-oligosaccharide from honey and then discloses the incorporation of the isomaltulose in the wort making beer, Dorr effectively teaches the ingredient comprising the iso-oligosaccharide of formula (I).
Regarding claim 22, Dorr teaches the invention as disclosed above in claim 1, including that the isomaltulose can be added shortly before the mashing ([0027]) and the thermal treatment of mashing is performed at a temperature of 45-70°C for 115 minutes (corresponding to mashing is carried out for 30 minutes at 45°C, then temperature is increased to 70°C at 1°/minute and then the temperature was maintained for 60 minutes) .

Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dorr (US 2008/0248158) in view of Spevacek (Spevacek et al., “Beer metabolomics: molecular details of the brewing process and the differential effects of late and dry hopping on yeast purine metabolism”, 2015, Journal of The Institute of Brewing & Distilling, vol. 122, pages 21-28).
Regarding claim 1, Dorr teaches a method for flavor generation (corresponding to obtaining a beer with an acceptable flavor) ([0007], [0009]), the method comprising thermal treating an iso-oligosaccharides of formula (I) wherein R and B are connected via a 1➔6 glycosidic linkage; B is a ketohexose monosaccharide unit of formula (IB2) comprising carbon 6 bearing a hydroxyl group (-OH)  forming the 1➔6 glycosidic linkage between R and B; and R is a group X-A* wherein A is a monosaccharide unit comprising the carbon 1 bearing a hydroxyl group (–OH) forming the 1➔6 glycosidic linkage; wherein the sign * indicates a point of attachment for the group R to B; wherein X is connected to A via a covalent bond and is selected from the group consisting of hydrogen; wherein the iso-oligosaccharide of formula (I) comprises an iso-oligosaccharide (corresponding to isomaltulose) ([0009], [0027]); and wherein the thermal treating generates the odorant 2,3-butanedione ([0002], [0037]).  Although Dorr 
However, Spevacek teaches that wort contains isomaltriose, isomaltose, and melibiose (page 25, col. 2, paragraph 2), which are iso-oligosaccharides wherein B is an aldohexose monosaccharide unit of formula (IB1), and that the wort is boiled (page 25, col. 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Dorr by including an iso-oligosaccharide of formula (IB1) as taught by Spevacek.  Since Dorr is producing a wort to produce a beer, it would be obvious for the wort to comprise the iso-oligosaccharides of formula (IB1) since Spevacek teaches that wort used to produce beer already contains them.  Therefore, the claimed thermal treating of iso-oligosaccharides of formula (IB1) and formula (IB2) is rendered obvious.   
Regarding claim 4, 
Regarding claim 5, Dorr teaches the invention as disclosed above in claim 1, including the iso-oligosaccharide of formula (I) is a mixture of aldohexose monosaccharide (corresponding to isomaltriose, isomaltose, and melibiose) (Spevacek, page 25, col. 2, paragraph 2).
Regarding claim 9, Dorr teaches the invention as disclosed above in claim 1, including the R for the iso-oligosaccharide of formula (I) is functionalized so that one of the –OH groups in the monosaccharide unit R is replaced with an A-* moiety, wherein the asterisk sign (*) represents the point where the group A- is linked to the remaining part of the iso-oligosaccharide of formula (I) via a carbon atom originally bearing the –OH group that is now replaced with the A-* (corresponding to isomaltotriose) (Spevacek, page 25, col. 2, paragraph 2) .
Regarding claim 23, Dorr teaches the invention as disclosed above in claim 1, including the iso-oligosaccharide of formula (I) is a flavor precursor in Maillard reactions (corresponding to melibiose decreasing during boiling of the wort due to Maillard reactions) (Spevacek, page 25, col. 2, paragraph 2).

Response to Arguments
Objections to the Claims: Applicant amended claim 1 to add a period to the end of the sentence which fully addresses the objection and therefore, the objection is withdrawn.

Claim Rejection – 35 U.S.C. §101 of claims 1-10: Applicant amended the claims to direct them to a method of flavor generation which fully addresses the rejection and therefore, the rejection is withdrawn.

Claim Rejection – 35 U.S.C. §112(a) of claims 1-10: Applicant amended the claims to direct them to a method of flavor generation and thus the presently claimed invention is supported by a well-established utility which fully addresses the rejection.  Therefore, the rejection is withdrawn.

Claim Rejection – 35 U.S.C. §112(b) of claims 1 and 4-7: Applicant amended the claims to fully address the rejection and therefore, the rejection is withdrawn.

Claim Rejection – 35 U.S.C. §102(a)(1) of claims 1, 6, 11-14, and 22 over Masago; 35 U.S.C. §102(a)(1) of claims 1-3 and 11-22 over Dorr; 35 U.S.C. §103 of claims 15-19 over George and Wang; 35 U.S.C. §103 of claims 20 and 21 over George and Schwab; and 35 U.S.C. §103 of claims 20 and 21 over Masago and Schwab: Applicant’s arguments have been fully considered and are considered (a) unpersuasive; or (b) moot in light of the (1) cancellation of claims or (2) new grounds of rejection.
Applicant canceled claims 3, 11, 20, and 21 which renders the rejection of these claims moot (Applicant’s Remarks, page 9, paragraph 3).  Applicant amended claim 1 to prima facie case of obviousness.  Applicant pointed to Examples 2, 5, and 6 of the present specification as showing that the amounts of the claimed odorants generated using the claimed iso-oligosaccharides of formula (I) were significantly higher than those generated using equimolar amounts of other sugars having 1➔4 glycosidic linkage or without 1➔6 glycosidic linkage.  Applicant pointed to Example 2 as showing that Wafer B made with the claimed isooligosaccharide generated significantly higher amounts of the claimed odorants than those generated in Wafer A made with glucose and maltose.  Applicant stated that isomaltose generated 1.5 folds more 2,3-butanedione and 3 folds more HDMF than glucose; isomaltotriose yielded 64% more HDMF than isomaltose and 5 folds more than glucose; and palatinose generated 20% more 2,3-butanedione and almost double amount of HDMF than glucose.  Applicant argued that ➔6 glycosidic linkage between reducing end monosaccharide and the adjacent monosaccharide is key for generation of the target odorants.  Applicant argued that Example 5 demonstrated the superior ability of isomaltose and palatinose to produce the claimed odorants as compared to glucose and maltose.  Applicant stated that the skilled artisan without hindsight would have considered that the experimental results achieved by the presently claimed invention are truly unexpected despite the disclosures in the cited references and that the cited references do not disclose the effectiveness and criticality of the claimed iso-oligosaccharides (Applicant’s Remarks, page 12, paragraph 5–page 17, paragraph 2).
However, in the new grounds of rejection, the features of amended claim 1 and its dependents are taught by Dorr or the combination of Dorr and Spevacek.  Dorr teaches B is a ketohexose monosaccharide unit of formula (IB2) (corresponding to isomaltulose) ([0009]) while Spevacek teaches B is an aldohexose monosaccharide unit of formula (IB1) (corresponding to isomaltriose, isomaltose, and melibiose) (page 25, col. 2, paragraph 2).  The current prior art also teaches the thermal treatment of the claimed iso-oligosaccharides (Dorr [0046]; Spevacek, page 25, col. 1, paragraph 1) and Dorr anticipates the formation of the claimed 2,3-butanedione ([0002], [0037]) as described in the rejection of claim 1 above.  Therefore, the cited references teach each feature of claim 1.  In regard to Applicant’s statement that the amounts of the claimed odorants generated using the In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).  As such, Applicant’s arguments are considered unpersuasive and the rejection of the claims stands as written herein.  Also, it is noted that Examples 2, 5, and 6 require a source of amino acids (i.e., wheat flour and/or glycine) which is not recited by any of the claims with the exception of new claim 23, wherein an amino acid source is implied by the recitation of a Maillard reaction. Also, there is no specific thermal treatment protocol mentioned in the claims.  Therefore, there is a discrepancy between the asserted data and the scope of the claims, which does not support a showing of unexpected results by the data. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791